     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 1 of 11


1

2

3

4

5

6

7

8                          UNITED STATES DISTRICT COURT

9                         EASTERN DISTRICT OF CALIFORNIA

10

11    JOSHUA WRIGHT, on behalf of              No.   2:19-cv-01767-JAM-CKD
      himself and all others
12    similarly situated,
13                  Plaintiff,                 ORDER GRANTING IN PART AND
                                               DENYING IN PART PLAINTIFF’S
14          v.                                 MOTION TO AMEND
15    FRONTIER MANAGEMENT LLC,
      FRONTIER SENIOR LIVING LLC,
16    and GH SENIOR LIVING LLC, dba
      GREENHAVEN ESTATES ASSISTED
17    LIVING,
18                  Defendants.
19

20         On September 6, 2019, Joshua Wright (“Plaintiff”) sued

21   Frontier Management LLC, Frontier Senior Living LLC, and GH

22   Senior Living LLC (collectively, “Defendants”), on behalf of

23   himself and other employees, over several of their wage and hour

24   policies.    See Compl., ECF No. 1.       Plaintiff seeks leave to amend

25   his complaint to include additional named plaintiffs and wage and

26   hour claims on behalf of proposed Rule 23 classes in Washington,

27   Oregon, and Illinois.      See Mot. to Amend Compl. (“Mot.”), ECF No.

28   50.
                                           1
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 2 of 11


1          For the reasons set forth below, the Court GRANTS IN PART

2    AND DENIES IN PART Plaintiff’s Motion to Amend.1

3

4                                I.    BACKGROUND

5          Defendants operate a chain of retirement and assisted living

6    communities.    Compl. ¶ 30.     Plaintiff worked as a medication

7    technician at one of the assisted living locations in California

8    from April 12, 2018, until March 15, 2019.         Compl. ¶ 31.      On

9    September 6, 2019, Plaintiff filed suit against Defendants.               See

10   Compl.   Plaintiff alleges that Defendants’ wage and hour

11   practices violate the Fair Labor Standards Act (“FLSA”), 29

12   U.S.C. § 201, et seq., and several provisions of the California

13   Labor Code, and amount to unfair business practices in violation

14   of the California Business and Professions Code.          Compl. ¶¶ 62–

15   94, 103–113, 123–132, 140–151.       Plaintiff further alleges

16   Defendants do not permit meal and rest periods and fail to

17   provide accurate itemized wage statements and reimburse necessary

18   business expenses as required by law.          Compl. ¶¶ 95–102, 114–122,

19   133–139.

20         Plaintiff sued on behalf of himself and class and collective
21   members for all unpaid wages, compensation, penalties, and other

22   damages owed.    Compl. ¶ 9.     The class members are people who are

23   or have been employed by Defendants as hourly, non-exempt

24   employees in California within four years preceding the filing of

25   the original complaint.      Compl. ¶ 12.      The collective members are

26
27   1 This motion was determined to be suitable for decision without
     oral argument. E.D. Cal. L.R. 230(g). The hearing was
28   scheduled for January 26, 2021.
                                      2
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 3 of 11


1    people who are or have been employed by Defendants as hourly,

2    non-exempt employees in the United States at any time within

3    three years preceding the filing of the stipulated motion for

4    conditional certification.       See Am. Stip. and Order to

5    Conditionally Certify the Collective, ECF No. 15.          The stipulated

6    motion for conditional certification was filed on March 13, 2020.

7    See Stip. and Proposed Order to Conditionally Certify the

8    Collective, ECF No. 13.

9          Plaintiff now requests leave to file an amended complaint to

10   add: (1) Loretta Stanley, Haley Quam, and Aiesha Lewis as named

11   plaintiffs; (2) six causes of action for violations of the

12   Washington Minimum Wage Act and other Washington state laws;

13   (3) six causes of action for violations of the Oregon Revised

14   Statutes and other Oregon state laws; and (3) five causes of

15   action for violations of the Illinois Minimum Wage Law and other

16   Illinois state laws.      See Mot. at 5.    Plaintiff also seeks to

17   clarify the allegations concerning hours worked off the clock and

18   compensation of putative class and collective members.            Id.

19         Defendants oppose amendment, arguing Plaintiff’s proposed

20   amendments wrongfully use September 6, 2019, the commencement
21   date of the California Rule 23 class, to relate back and toll the

22   statute of limitations applicable to the new Washington, Oregon,

23   and Illinois class claims.       See generally Opp’n, ECF No. 51.

24   Defendants further argue Plaintiff’s proposed amendments

25   improperly change the start of the FLSA collective period to the

26   commencement date of the California Rule 23 class.          Id.
27   ///

28   ///
                                           3
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 4 of 11


1                                 II.   OPINION

2          A.    Leave to Amend

3          Before a court issues the scheduling order in a case, it

4    must “freely grant leave to amend when justice so requires.”

5    Fed. R. Civ. Proc. 15(a)(2); Foman v. Davis, 371 U.S. 178, 182

6    (1962).    Rule 15’s policy of favoring amendments to pleadings

7    “is to be applied with extreme liberality.”          Desertrain v. City

8    of Los Angeles, 754 F.3d 1147, 1154 (9th Cir. 2014) (internal

9    quotations and citation omitted).          “Amendments seeking to add

10   claims are to be granted [even] more freely than amendments

11   adding parties.”     Union Pacif. R. Co. v. Nevada Power Co., 950

12   F.2d 1429, 1432 (9th Cir. 1991).          Rule 15(a)(2)’s mandate rests

13   upon the notion that “[i]f the underlying facts or circumstances

14   relied upon by a plaintiff may be a proper subject of relief, he

15   ought to be afforded an opportunity to test his claim on the

16   merits.”    Foman, 371 U.S. at 182.

17         In light of Rule 15(a)’s text and purpose, the Ninth Circuit

18   has instructed that “[c]ourts may decline to grant leave to amend

19   only if there is strong evidence of ‘undue delay, bad faith or

20   dilatory motive on the part of the movant, repeated failure to
21   cure deficiencies by amendments previously allowed, undue

22   prejudice to the opposing party by virtue of allowance of the

23   amendment, [or] futility of amendment, etc.’”          Sonoma Cnty. Ass’n

24   of Retired Employees v. Sonoma Cnty., 708 F.3d 1109, 1117 (9th

25   Cir. 2013) (quoting Foman, 371 U.S. at 182).

26               1.   Futility
27         Defendants oppose amendment insofar as it would be futile.

28   See Opp’n at 5–12. Futility of amendment can, by itself, justify
                                           4
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 5 of 11


1    the denial of a motion for leave to amend.         Nunes v. Ashcroft,

2    375 F.3d 805, 808 (9th Cir. 2004).        An amendment is futile when

3    “no set of facts can be proved under the amendment to the

4    pleadings that would constitute a valid and sufficient claim or

5    defense.”    Missouri ex rel. Koster v. Harris, 847 F.3d 646, 656

6    (9th Cir. 2017) (quoting Miller v. Rykoff–Sexton, Inc., 845 F.2d

7    209, 214 (9th Cir. 1988)).

8          Plaintiff’s original complaint asserts nine causes of action

9    against Defendants for violations of FLSA and California law.

10   See generally Compl.      Plaintiff’s proposed first amended

11   complaint alters the FLSA collective action to incorporate the

12   new named plaintiffs and their representative classes and start

13   the collective period on September 6, 2016.         See Proposed First

14   Am. Compl. (“Proposed FAC”) ¶ 58, Ex. 1 to Mot., ECF No. 50-2.

15   As for the class claims, Plaintiff’s proposed first amended

16   complaint expands them to include seventeen new causes of action

17   for violations of Washington, Oregon, and Illinois law, and seeks

18   to relate them back to September 6, 2019.         See Proposed FAC

19   ¶¶ 39, 181–383.

20         Defendants’ argue that amendment would be futile because the
21   proposed Washington, Oregon, and Illinois class claims do not

22   relate back to the original complaint and cannot be tolled to the

23   filing date of the original complaint.        Opp’n at 5–11.     This

24   argument misses the mark.      That the amended and additional claims

25   should not relate back or be tolled to the original complaint

26   does not necessarily mean they are futile.         Notably, Defendants
27   do not argue that, absent relation back or tolling, the proposed

28   claims would be time-barred.       See, e.g., Twersky v. Yeshiva
                                           5
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 6 of 11


1    Univ., 579 Fed.Appx. 7, 12 (2d Cir. 2014) (“[T]he district court

2    correctly concluded that amendment would have been futile” where

3    the amendments involved untimely claims.).         Nor do they present

4    any other reason why the Court should find the proposed

5    amendments futile.

6          The Court, therefore, grants Plaintiff leave to amend the

7    complaint to add Loretta Stanley, Haley Quam, and Aiesha Lewis as

8    named plaintiffs, include additional class claims under

9    Washington, Oregon, and Illinois law, and clarify preexisting

10   allegations.    However, as discussed below, Plaintiff is denied

11   leave to relate back and toll the statute of limitations

12   applicable to the new class claims to the filing of the original

13   complaint.     Plaintiff is also denied leave to begin the FLSA

14   collective period on September 6, 2016.

15         B.    Relation Back

16         Generally, an amendment of a pleading relates back to the

17   date of the original pleading when the new claim asserted arose

18   out of the “conduct, transaction, or occurrence set forth or

19   attempted to be set forth in the original pleading.”           Fed. R.

20   Civ. P. 15(c)(1)(B); Immigr. Assistance Project of the L.A. Cnty.
21   Fed’n of Lab. v. INS, 306 F.3d 842, 857 (9th Cir. 2002).             An

22   amendment adding a plaintiff relates back to the date of the

23   original pleading “only when: (1) the original complaint gave the

24   defendant adequate notice of the claims of the newly proposed

25   plaintiff; (2) the relation back does not unfairly prejudice the

26   defendant; and (3) there is an identity of interests between the
27   original and newly proposed plaintiff.”         Immigr. Assistance

28   Project, 306 F.3d at 857 (citation omitted).
                                           6
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 7 of 11


1          Here, Plaintiff’s original complaint alleges a FLSA claim

2    and a class action involving California employees working at

3    California retirement and assisted living communities where the

4    wage and hour practices violate several sections of the

5    California Labor Code and the California Business and Professions

6    Code.   See Compl. ¶¶ 8, 12, 58, 72–151 (“Plaintiff also pursues

7    claims under [the] California Labor Code to challenge Defendants’

8    policies and practices . . . .”).         Plaintiff’s proposed

9    amendments add three new classes, see Proposed FAC ¶¶ 19–21, 74-

10   77, and several new class claims alleging violations of the wage

11   and hour laws of other states, see Proposed FAC ¶¶ 181–383.           In

12   addition, the proposed first amended complaint asserts a six-year

13   look back period for the Oregon claims, which reaches farther

14   back than the original three-year FLSA and four-year California

15   limitations periods.      See Proposed FAC ¶ 288.

16         Plaintiff argues Defendants were put on notice of the new

17   Washington, Oregon, and Illinois class claims because the

18   original FLSA claim applies to a “nationwide collective.”            See

19   Reply at 4, ECF No. 53.      The Court disagrees.     The original

20   pleading did not provide Defendants with fair notice of the
21   proposed state law individual and class claims.          Plaintiff

22   “do[es] not identify any authority suggesting that [the FLSA and

23   California] claims put [Defendants] on notice that [they] might

24   be sued, in this action, by different plaintiffs asserting

25   individual and class claims under the wage-and-hour laws of

26   [three] additional states.”       See Charlot v. Ecolab, Inc., 97
27   F.Supp.3d 40, 72 (E.D.N.Y. 2015).

28         Plaintiff, instead, cites to Ramirez v. Ghilotti Bros. Inc.,
                                           7
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 8 of 11


1    941 F.Supp.2d 1197 (N.D. Cal. 2013) in support of the contention

2    that Defendants were put on notice of additional state law claims

3    on behalf of employees in other states.         Reply at 4.    However,

4    there are important distinctions between Ramirez and the instant

5    matter.    In Ramirez, the plaintiffs’ original complaint alleged

6    FLSA and California state law violations based on a construction

7    company’s wage and hour practices.        941 F.Supp.2d at 1201.     The

8    same plaintiffs later included additional violations of the

9    California Labor Code, for which the underlying facts were

10   largely included in the original complaint.         Id. at 1209–10.

11   Thus, the court found the subsequently alleged violations of

12   California law related back to the original pleading.           Id. 1208-

13   10.   By contrast, Plaintiff seeks to add new named plaintiffs and

14   class claims under the laws of entirely different states.

15         Under Plaintiff’s theory, he “would be permitted to stop the

16   clock on all state law wage-and-hour claims possibly brought

17   against an employer in multiple states by filing a single FLSA

18   collective action, as long as [he] were later able to identify

19   plaintiffs in other states.”       Charlot, 97 F.Supp.3d at 73.      “This

20   is not fair notice.”      Id.   Although the basic facts of
21   Defendants’ allegedly unlawful wage and hour practices are the

22   same under federal law, “the state standards vary such that a

23   defendant facing multi-state claims must analyze its records and

24   scope of liability under each state law separately.”           Id.   It

25   would be unfair to expect a defendant to engage in this review

26   before at least one employee from a state has stepped forward as
27   a plaintiff.    Id.

28         Accordingly, Plaintiff has not demonstrated fair notice and
                                           8
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 9 of 11


1    relation back is not proper under Rule 15(c)(1)(B).          Moreover,

2    Plaintiff does not argue that relation back is appropriate

3    because either Washington, Oregon, or Illinois law “provides

4    [that] the applicable statute of limitations allows relation

5    back.”     See Fed. R. Civ. P. 15(c)(1)(A).      Thus, Plaintiff is

6    denied leave to amend the complaint such that the new Rule 23

7    non-California classes and non-California state law claims relate

8    back to the original complaint filed on September 6, 2019.            July

9    8, 2020, the day Plaintiff provided Defendants with the proposed

10   first amended complaint, shall instead define the temporal scope

11   of the Washington, Oregon, and Illinois classes.          See Edelstein

12   Decl. ¶ 4, ECF No. 50-1; see also Charlot, 97 F.Supp.3d at 87

13   (plaintiffs were permitted to add clams that did not relate back

14   to the original complaint so long as they were timely as of the

15   day plaintiffs informed defendant of their intent to amend the

16   complaint).

17         C.    Tolling

18         Defendants also argue that Plaintiff’s proposed amendments

19   should not be tolled to the filing of the original complaint.

20   See Opp’n at 9–11.     Plaintiff does not dispute that tolling
21   pursuant to Am. Pipe & Constr. Co. v. Utah, 414 U.S. 538 (1974)

22   does not apply here.      Instead, Plaintiff argues the Court should

23   apply equitable tolling.      See Reply at 5.     “Equitable tolling

24   applies when the plaintiff is prevented from asserting a claim

25   by wrongful conduct on the part of the defendant, or when

26   extraordinary circumstances beyond the plaintiff’s control made
27   it impossible to file a claim on time.”         Stoll v. Runyon, 165

28   F.3d 1238, 1241 (9th Cir. 1999).
                                           9
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 10 of 11


1          Plaintiff does not contend either situation applies.

2     Moreover, Plaintiff does not argue that equitable tolling is

3     necessary to bring these additional claims within the applicable

4     statutes of limitations.      Plaintiff alleges “Defendants

5     specifically agreed to toll the statute of limitations for these

6     new class claims,” but fails to offer the Court evidence of

7     that.   See Reply at 5.    Plaintiff cites to docket number 56,

8     however, the docket ends at 55.       Plaintiff’s counsel references

9     a tolling agreement executed on August 7, 2020, but that

10    agreement expired on October 5, 2020.        Edelstein Decl. ¶ 4.

11         Accordingly, the Court declines to apply equitable tolling

12    to the proposed class claims at this stage.

13         D.     FLSA Collective Period

14         Finally, Defendants argue Plaintiff’s proposed amendments

15    incorrectly relate the start of the FLSA collective period back

16    to the filing date of the original complaint on September 6,

17    2019, such that the collective period begins on September 6,

18    2016.   See Opp’n at 11; Proposed FAC ¶ 58.        Defendants are

19    correct.     Pursuant to 29 § U.S.C. 216(b), the parties stipulated

20    to the collective period beginning “three years prior to the date
21    of filing of stipulated motion for conditional certification.”

22    See Stip. and Order to Conditionally Certify the Collective.         In

23    doing so, the parties agreed to override the language of the

24    original complaint, which did have the collective period

25    beginning three years prior to the filing of the original

26    complaint.    See Compl. ¶ 42.    The stipulation was filed on March
27    13, 2020.    Thus, the collective period begins on March 13, 2017.

28         As a result, Plaintiff may amend the complaint to include
                                           10
     Case 2:19-cv-01767-JAM-CKD Document 56 Filed 02/08/21 Page 11 of 11


1     the start date of the collective period, but that date is March

2     13, 2017, unless the parties stipulate otherwise.

3

4                                  III.   ORDER

5          For the reasons set forth above, the Court GRANTS IN PART

6     AND DENIES IN PART Plaintiff’s Motion to Amend.         Plaintiff is

7     permitted to amend the complaint to add the new named plaintiffs

8     and their claims, but only to the extent that such claims were

9     timely as of July 8, 2020.      The commencement of the FLSA

10    collective period should be amended to March 13, 2017. Plaintiff

11    shall file a First Amended Complaint within twenty days (20) of

12    this Order.    Defendants’ responsive pleading is due twenty days

13    thereafter.

14         IT IS SO ORDERED.

15    Dated: February 5, 2021

16

17

18

19

20
21

22

23

24

25

26
27

28
                                           11
